Citation Nr: 0112739	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-18 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for psychiatric 
disability, including anxiety and major depression.

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for allergic rhinitis.

5.  Entitlement to a rating in excess of 20 percent for the 
residuals of a shell fragment wound of the left shoulder, 
Muscle Group (MG) II.

6.  Entitlement to a compensable rating for the residuals of 
a shell fragment wound of the left 4th toe.

7.  Entitlement to a compensable rating for the residuals of 
a shell fragment wound of the left leg.
8.  Entitlement to a compensable rating for sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to November 
1945.  His awards and decorations included the Combat 
Infantryman Badge and Purple Heart Medal.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision rendered in January 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

Upon review, it appears that a copy of the notification to 
the veteran of the November 6, 1989 rating decision, which 
denied service connection for PTSD, is not associated with 
the claims file.  However, as a statement from the veteran's 
representative, dated November 27, 1989, indicates an 
awareness of the December 1989 rating decision, the Board 
does not feel it is precluded from adjudicating the issue as 
phrased on the title page of this decision. 

The following issues are the subject of a remand at the end 
of this decision:  entitlement to service connection for 
psychiatric disability, including anxiety and major 
depression; entitlement to service connection for headaches; 
and entitlement to service connection for allergic rhinitis.


FINDINGS OF FACT

1.  The veteran did not appeal the RO's November 1989 rating 
action which denied entitlement to service connection for 
PTSD.

2.  Evidence received since the RO's November 1989 decision 
is cumulative or duplicative of that on file at the time of 
the decision and is not so significant, by itself or in 
connection with evidence previously assembled, that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for PTSD.

3.  The service-connected residuals of a shell fragment wound 
of the left shoulder, Muscle Group (MG) II, manifested 
primarily by complaints of pain, are productive of no more 
than moderate impairment.

4.  The service-connected residuals of a shell fragment wound 
of the left 4th toe consist primarily of subjective 
complaints with no evidence of any associated scar being 
poorly nourished, with repeated ulceration; being painful and 
tender on objective demonstration; or being productive of any 
limitation of motion of any affected body part.

5.  The service-connected residuals of a shell fragment wound 
of the left leg consist primarily of a 1 inch by 1/2 inch scar 
on the lateral left calf which is not poorly nourished, with 
repeated ulceration; painful and tender on objective 
demonstration; or productive of any limitation of motion of 
any affected body part.

6.  The service-connected sinusitis is manifested primarily 
by subjective complaints.



CONCLUSIONS OF LAW

1.  The RO's November 1989 decision, which denied entitlement 
to service connection for PTSD, is final.  38 U.S.C. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (2000). 

2.  The evidence received since the November 1989 rating 
decision is not new and material to reopen the veteran's 
claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (a) (2000).

3.  The criteria for a rating in excess of 20 percent for the 
service-connected residuals of a shell fragment wound of the 
left shoulder, MG II, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.41, 4.42, 4.56, 
4.69, 4.73, Diagnostic Code (DC) 5302 (2000).

4.  The criteria for a compensable rating for the service-
connected residuals of a shell fragment wound of the left 4th 
toe have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.41, 4.42, 4.118, DC 7803, 
7804, 7805 (2000).

5.  The criteria for a compensable rating for the service-
connected residuals of a shell fragment wound of the left leg 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.31, 4.41, 4.42, 4.118, DC 7803, 7804, 
7805 (2000).

6.  The criteria for a compensable rating for the service-
connected sinusitis have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, DC's 6510 - 
6514 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

The veteran seeks entitlement to service connection for PTSD.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 38 C.F.R. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2000); See Cohen v. Brown, 
10 Vet. App. 128 (1997). 

This is not the first time that the issue of entitlement to 
service connection for PTSD has been before the VA.  By a 
rating action in November 1989, the RO denied entitlement to 
service connection for that disorder.  Evidence on file at 
that time consisted of the veteran's service medical records; 
VA medical records, reflecting hospitalization on several 
occasions from October 1947 to June 1975; private medical 
statements, dated in September and December 1974 and in 
September 1977; a report from the veteran's former employer, 
dated in December 1974; and reports of VA examinations 
performed in August 1948, August 1961, April 1975, and 
September and October 1989.  Such evidence, however, was 
negative for a diagnosis of PTSD.  In fact, in the report of 
an October 1989 VA psychiatric examination, the examiner 
noted specifically that the veteran did not satisfy the 
criteria for a diagnosis of PTSD.  Accordingly, service 
connection for that disorder was denied.  Although the 
veteran submitted a timely Notice of Disagreement (NOD) and 
was issued a Statement of the Case (SOC) with respect to that 
issue, a VA Form 9 or equivalent was not received in order to 
perfect the appeal.  Accordingly, that decision became final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2000).  
The veteran now seeks to reopen his claim of entitlement to 
service connection for PTSD.  

Generally, a claim which has been denied by the Board may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105.  The exception to this rule is 38 U.S.C.A. § 5108 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

"New and material evidence" is evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

Evidence added to the record since the RO's decision in 
November 1989 consists of reports of VA examinations, 
performed in January 1990 and in June, July, August, and 
October 1999; VA medical records, reflecting outpatient 
treatment from January to June 1990 and from December 1997 to 
May 1999; and VA medical reports, reflecting hospitalization 
in June 1998 and from April to May 1999.  While new in the 
sense that they were not previously before VA decision 
makers, such records are essentially cumulative in nature, as 
they remain negative for a diagnosis of PTSD.  Thus, they do 
not correct the deficits in the evidence on file at the time 
of the RO's decision in 1989.  In fact, in October 1999, a VA 
psychiatric examiner again stated that the veteran did not 
satisfy the criteria for a diagnosis of PTSD.  The only 
reports that the veteran has PTSD come from the veteran.  It 
should be noted, however, that he is not qualified to render 
opinions which require medical expertise, such as diagnosis 
or etiology of a particular disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, his 
contentions, without more, cannot be considered competent 
evidence sufficient to reopen the claim for service 
connection for PTSD.  Therefore, the additional evidence, by 
itself or in connection with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, it is 
not considered new and material for the purpose of the 
reopening the claim.

II.  Increased Ratings

The veteran also seeks increased ratings for his service-
connected residuals of shell fragment wounds of the left 
shoulder, left leg, and left 4th toe and for his service-
connected sinusitis.  Disability evaluations are determined 
by comparing the manifestations of a particular disability 
with the criteria set forth in the DC's of the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from service-
connected disability.  38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disability.  Where, as here, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
(current rating period) level of disability is of primary 
concern.  Although the recorded history of a disability is 
for consideration in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection for the residuals of shell fragment wounds 
of the left shoulder, left leg, and left fourth toe and for 
sinusitis have been in effect since October 1947.  As such, 
none may be severed absent a showing that the original grant 
of service connection was based on fraud or that military 
records clearly show that the veteran did not have the 
requisite service or character of discharge.  38 U.S.C.A. 
§ 1159 (West 1991); 38 C.F.R. § 3.957 (2000).  

A.  The Shell Fragment Wound Residuals

The service medical records show that in March 1945, the 
veteran sustained multiple shell fragment wounds, i.e., a 
perforating shell fragment wound of the left posterior chest; 
a penetrating wound of the left lower leg; and a penetrating 
wound of the left 4th toe.  All were reportedly mild in 
degree.  The wounds were debrided and dressed, and secondary 
closure was performed approximately one week after the wounds 
were incurred.  At the time of the veteran's discharge from 
service, there was a scar on his left leg which was not 
tender or adherent.  There was also a scar over the left 
scapula which measured 1 centimeter by 5 centimeters and 
which was slightly tender but not adherent.

During a VA orthopedic and surgical examination in August 
1948, the veteran had a scar measuring 1 inch by 1/4 inch on 
the lateral aspect of the left leg, middle third.  It was not 
fixed, retracted, adherent, or tender, and there was no 
change in motion, sensation, or function.  Indeed, the 
examiner described the scar as asymptomatic.  There was also 
a diagonal scar, measuring 3 inches by 1/4 inch over the left 
scapula.  It was not fixed, adherent, or retracted but was 
slightly tender to palpation.  There was no underlying bony 
loss or deformity of the scapula.  There was no underlying 
tissue loss, no atrophy of the muscles about the shoulder 
girdle, and no weakness of the muscles about the left 
shoulder girdle or about the left upper extremity.  Motion of 
the left shoulder girdle was not limited or painful.  The 
diagnoses were cicatrices, posterior chest wall and left leg, 
residuals of gunshot wounds. 

i.  The Left Shoulder

The residuals of the shell fragment wound of the left 
shoulder are rated in accordance with 38 C.F.R. § 4.73, DC 
5302.  It is important to note that the veteran is right 
handed (his major upper extremity; see, e.g. report of VA 
orthopedic examination, performed in January 1990), and thus, 
his left shoulder is part of his minor upper extremity.  The 
major and minor upper extremities are often rated 
differently.  Under DC 5302, a 20 percent rating is warranted 
for moderate or moderately severe impairment of the extrinsic 
muscles of the minor shoulder girdle, Muscle Group II.  A 30 
percent rating is warranted for severe impairment. 

In evaluating muscle injuries from gunshot wounds or other 
trauma consideration is given to the history and complaints 
associated with the particular injury, as well as the current 
objective findings.  38 C.F.R. § 4.56.  Such factors, 
however, are only guidelines which are to be considered with 
all evidence in the individual case. Robertson v. Brown, 5 
Vet. App. 70 (1993).  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c).  

The provisions of 38 C.F.R. § 4.56 also provide guidance in 
classifying the degree of muscle injuries.  Moderate muscle 
disability may typically result from a through and through or 
deep penetrating wound of short track from a single bullet, 
small shell, or shrapnel fragment, without the explosive 
effect of a high velocity missile and residuals of 
debridement or prolonged infection.  History of the injury is 
shown by service department record or other evidence of in-
service treatment for the wound and a record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  Objective findings 
include entrance and, possibly, exit scars, small or linear, 
indicating a short track of the missile through muscle 
tissue; some loss of deep fascia or muscle substance or 
impairment of muscle tonus; and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2).

Moderately-severe disability of the muscles is caused by a 
through and through or deep penetrating wound by a small 
high-velocity missile or large low-velocity missile, with 
resultant debridement, prolonged infection, or sloughing of 
soft parts, and intermuscular scarring.  History and 
complaints are demonstrated by service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of the wound; a record of consistent complaint 
of cardinal signs and symptoms of muscle disability; and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings include entrance and, if 
present, exit scars indicating the track of the missile 
through one or more muscle groups and indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with the sound side 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3)

Severe muscle disability results from a through and through 
or deep penetrating wound due to a high-velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding, and scarring.  In such cases, the 
history of the injury is substantiated by service department 
records or other evidence showing hospitalization for a 
prolonged period for treatment of wound and a record of 
consistent complaints of the cardinal signs and symptoms of 
muscle disability, worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings include ragged, depressed, and adherent scars 
indicating wide damage to the muscle groups in the missile 
track.  Palpation shows loss of deep fascia or muscle 
substance or soft flabby muscles in the wound area.  The 
muscles may swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements, 
compared with the corresponding muscles of the uninjured 
side, indicate severe impairment of function.  Other signs of 
severe muscle disability, if present, are x- ray evidence of 
minute, multiple, scattered foreign bodies, adhesion of scar 
to one of the long bones, scapula, pelvic bones, sacrum, or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering an area where bone is normally protected 
by muscle.  Severe muscle disability may also be shown by 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests, visible or measurable atrophy, 
adaptive contraction of an opposing group of muscles, atrophy 
of muscle groups not in the track of the missile, or 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(d)(4)

Recent records are negative for any evidence of treatment of 
the veteran's service-connected residuals of the shell 
fragment wound of his left shoulder.  In June 1999 and July 
1999, he underwent VA examinations to determine the extent of 
the scarring and muscle damage associated with that 
disability.  He complained of pain in his left shoulder, as 
well as all over his body.  Although a 4 inch scar was 
present over the left scapula, it was well-healed and 
nontender, and there was no weakness or muscle atrophy of the 
left shoulder or winging of the scapula.  Indeed, the 
function of Muscle Group II was reportedly normal.  Moreover, 
there were no findings of a lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, or uncertainty of 
movement of the left shoulder; and the history, complaints, 
and objective findings associated with the shell fragment 
wound in that area were productive of no more than moderate 
impairment.  Such evidence is compatible with no more than a 
20 percent rating under 38 C.F.R. § 4.73, DC 5302; and, 
therefore, an increased rating is not warranted at this time.  

ii.  The Left Leg and the Left 4th Toe

The veteran's service-connected residuals of shell fragment 
wounds of the left leg and left 4th toe consist of scarring 
in those areas.  A 10 percent evaluation is warranted for 
scars which are poorly nourished, with repeated ulceration or 
which are painful and tender on objective demonstration.  A 
compensable evaluation may also be available on the basis of 
limitation of motion of the affected body part.  38 C.F.R. 
§ 4.118, DC's 7803, 7804, and 7805.  Where the rating 
schedule does not provide a noncompensable evaluation for a 
particular disability, such an evaluation will be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31. 

As above, recent medical records are negative for any 
treatment of the service-connected scars of the left leg or 
of the left 4th toe.  The report of the June 1999 VA 
examination is negative for any evidence of a scar on the 
left 4th or 5th toe.  The report does show a scar on the 
lateral left calf, which measures 1 inch by 1/2 inch and which 
is well-healed and nontender.  There is no evidence that it 
is poorly nourished, with repeated ulceration; that it is 
painful and tender on objective demonstration; or that it 
affects the movement of any associated body part.  Therefore, 
there is no basis for a compensable evaluation for the 
service-connected scars on the left 4th toe or left leg under 
any of the applicable DC's.  

B.  Sinusitis

Sinusitis is rated under 38 C.F.R. § 4.97, DC's 6510 - 6514.  
A noncompensable rating is warranted when sinusitis is 
detected by x-ray only.  A 10 percent rating is warranted 
when there are one or two incapacitating episodes of 
sinusitis per year requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent rating is warranted for three or more incapacitating 
episodes of sinusitis per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non- incapacitating episodes of sinusitis per year 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent rating is warranted following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  (Note: An incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.) 

Recent evidence (VA treatment records, dated from December 
1997 to May 1999) submitted in support of the veteran's claim 
shows that he has had difficulty breathing, primarily in 
association with chronic obstructive pulmonary disease.  It 
also shows that inhalers have been prescribed for him.  There 
is no evidence, however, that his breathing problems were in 
any way associated with his service-connected sinusitis.  
During a VA ear, nose, and throat (ENT) examination in July 
1999, the veteran reported a history of sinus trouble since 
the 1940's and recurring  nasal drip, congestion, and 
blockage.  He also reported a history of emphysema.  Although 
the veteran did have some shortness of breath on ambulation, 
the examiner reported that there was no swelling or other 
changes over the paranasal sinuses.  In fact, he was unable 
to find evidence of sinusitis.  Absent any recent evidence of 
sinusitis, there is no basis for a compensable evaluation for 
that disorder.  

C.  Additional Considerations

In arriving at the foregoing decisions regarding the claims 
for increased ratings, the Board has considered the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating for the veteran's service-connected 
residuals of shell fragment wounds of the left shoulder, left 
leg, and left 4th toe and for his service-connected 
sinusitis.  However, the evidence does not show such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2000).  Significantly, there is no 
documentation of work missed by the veteran or of employment 
lost due to any of the noted disorders.  Rather, the record 
shows that the manifestations of those disorders are 
essentially those contemplated by the regular schedular 
standards.  It must be emphasized that disability ratings are 
not job-specific.  They represent as far as can practicably 
be determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations of illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  Absent evidence to the contrary, the Board 
finds no reason for referral of this case to the Director of 
VA Compensation and Pension Services for a rating outside the 
regular schedular criteria.

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  That law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  That change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In reviewing the record, the Board finds that the RO has met 
its duty to assist the veteran in the development of these 
claims under the VCAA.  By virtue of the SOC issued during 
the pendency of the appeal, the veteran and his 
representative were given notice of the information and 
evidence necessary to substantiate the claim.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran, in fact, it appears that all 
evidence identified by the veteran relative to these claims 
has been obtained and associated with the claims folder.  
Indeed, VA treatment records were obtained and multiple VA 
examinations were conducted, and the associated records and 
reports were associated with the file.  The veteran was also 
informed of his right to a hearing; however, he declined to 
exercise that right.  Therefore, further development of the 
foregoing issues is not warranted.


ORDER

New and material evidence not having been submitted, the 
request to reopen the claim of entitlement to service 
connection for PTSD is denied.

Entitlement to a rating in excess of 20 percent for the 
residuals of a shell fragment wound of the left shoulder, 
Muscle Group (MG) II is denied.

Entitlement to a compensable rating for the residuals of a 
shell fragment wound of the left 4th toe is denied. 

Entitlement to a compensable rating for the residuals of a 
shell fragment wound of the left leg is denied.

Entitlement to a compensable rating for sinusitis is denied.


REMAND

The veteran also seeks entitlement to service connection for 
the following disabilities:  psychiatric disability, 
including anxiety and major depression; headaches; and 
allergic rhinitis.

The service medical records show that in August 1944, the 
veteran was treated for rhinitis.  During his service 
separation examination in November 1944, it was noted that he 
had chronic hypertrophic rhinitis with enlarged inferior 
tuikinates.

During VA ENT examinations in September 1989 and July 1999, 
the examiners found no evidence of sinusitis but did note 
chronic vasomotor rhinitis by history and currently.  

In its rating action of January 2000, the RO found that that 
veteran's claims of entitlement to service connection for 
psychiatric disability, including anxiety and major 
depression; headaches; and allergic rhinitis were not well 
grounded.
In addition to revising VA's duties to assist the veteran, 
the recently enacted VCAA eliminated the concept of a well-
grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  
Accordingly, a remand in this case is required for compliance 
with the provisions contained in the new law.  Because the RO 
has not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)). 

In light of the foregoing, further development of the record 
is warranted.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should request that the 
veteran provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issues of 
entitlement to service connection for 
psychiatric disability, including anxiety 
and major depression; entitlement to 
service connection for headaches; and 
entitlement to service connection for 
allergic rhinitis.  After obtaining any 
necessary authorization, the RO should 
request copies of all indicated records 
not currently on file directly from the 
providers.  The RO should also request 
that the veteran provide any additional 
relevant medical records he may possess.  
Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.

3.  When the foregoing actions have been 
completed, the RO should schedule the 
veteran for an ENT examination to 
determine the nature, extent, and 
etiology of any pathology found to be 
present.  All indicated tests and studies 
should be performed, and any indicated 
consultations should be scheduled.  The 
claims folder must be made available to 
the examiner for review.  If rhinitis is 
found, the examiner should render an 
opinion as to whether it is at least as 
likely as not that such disability is 
related to the veteran's rhinitis noted 
in service.  The  rationale for all 
opinions must be set forth.

The RO should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

4.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issues of entitlement to 
service connection for psychiatric 
disability, including anxiety and major 
depression; entitlement to service 
connection for headaches; and entitlement 
to service connection for allergic 
rhinitis.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he must be furnished a 
Supplemental Statement of the Case on all 
issues remaining in appellate status and 
afforded a reasonable opportunity to 
respond.  Thereafter, if otherwise in 
order, the case should be returned to the 
Board for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-373 (1999).



		
	JOHN Z. JONES
	Acting Member, Board of Veterans' Appeals



 



